Third District Court of Appeal
                               State of Florida

                           Opinion filed May 22, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D19-368
                         Lower Tribunal No. 92-18283
                             ________________


                                Cassius Forte,
                                      Appellant,

                                         vs.

                            The State of Florida,
                                      Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Oscar Rodriguez-Fonts, Judge.

      Ana M. Davide, for appellant.

      Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES, and HENDON, JJ.

      HENDON, J.
      Cassius Forte seeks to reverse the trial court’s denial of his motion to correct

an illegal sentence. We affirm.

      Forte was initially sentenced in case numbers F92-18283 and F92-29290 to

eight months in prison followed by one year of community control, with the

sentences in both cases to run concurrently. In 1994, Forte was charged with new

law violations in case number F93-44066B, and was sentenced to forty years in

state prison on the charge of robbery with a deadly weapon and nine years on the

charge of burglary of an occupied structure. Two days later, Forte was found to

be in violation of his community control in cases F92-18283 and F92-29290. The

trial court revoked Forte’s community control and sentenced him to three and a

half years in case F92-29290, and to four and a half years in case F92-18283. The

trial court indicated that the sentences were to run consecutive to each other and

consecutive to the sentence in 93-44066B, with credit for time served in each case.

      On appeal, Forte argues that by giving credit for all time served for offenses

not charged in the same information, these sentences should run concurrently, not

consecutively. Section 921.16(1), Florida Statutes (1994), the statute in effect at

the time of Forte’s sentencing and currently1, provides that concurrent sentences

1 Section 921.16(1), Florida Statutes (1994-present), provides, in relevant part, as
follows:
       A defendant convicted of two or more offenses charged in the same
       indictment, information, or affidavit or in consolidated indictments,
       informations, or affidavits shall serve the sentences of imprisonment
       concurrently unless the court directs that two or more of the sentences

                                          2
must be imposed unless the trial court specifically states that the sentences are

consecutive. See Hall v. Mayo, 83 So. 2d 845 (Fla. 1955); see also Jenkins v. State,

44 Fla. L. Weekly D656 (Fla. 1st DCA, Mar. 7, 2019) (holding that defendant

could be sentenced to two consecutive sentences, although original sentences

imposed were concurrent). The record shows that these were separate cases, with

separate charges and judgments in each. The trial court specifically intended the

sentences in each of Forte’s separate cases to run consecutively to one another, and

each sentence is within the maximum terms allowed by statute.              Separate

sentences, concurrent or consecutive, were proper. See, e.g., State v. Peavey, 326
So. 2d 461, 464 (Fla. 2d DCA 1975).

      Affirmed.




      be served consecutively. Sentences of imprisonment for offenses not
      charged in the same indictment, information, or affidavit shall be
      served consecutively unless the court directs that two or more of the
      sentences be served concurrently.



                                         3